Citation Nr: 0704675	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  04-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for residuals of right 
eye cataract.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Philadelphia Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for right eye cataract, post-surgery, and femoral 
artery blockage, post-operative, and declined to reopen a 
claim for rheumatoid arthritis.  The veteran did not perfect 
his appeal in regards to the femoral artery blockage claim 
and the only matters remaining before the Board are as stated 
on the previous page.  In April 2005, the veteran and his 
spouse testified before a Decision Review Officer (DRO); a 
transcript of that hearing is of record.  

In a statement received in July 2003,  the veteran appeared 
to raise the issue of entitlement to service connection for a 
left eye disorder.  On his November 2003 notice of 
disagreement, the veteran also appeared to raise a claim 
seeking an increased rating in regards to his service-
connected right leg disorder.  These issues have not been 
previously addressed by the RO.  As these matters are not 
before the Board at this time, they are referred to the RO 
for further action.  

The issues of entitlement to service connection for residuals 
of right eye cataract and rheumatoid arthritis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.	 An unappealed October 1990 rating decision denied service 
connection for rheumatoid arthritis essentially finding that 
such disability was not shown to be related to the veteran's 
service. 

2.  Evidence received since the October 1990 decision relates 
to an unestablished fact necessary to substantiate the claim; 
tends to show that the veteran's rheumatoid arthritis is 
related to his service; and considered by itself or together 
with previous evidence of record, raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received; and a claim of 
entitlement to service connection for rheumatoid arthritis 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA applies in the instant case.  However, as 
the decision below constitutes a full grant of the portion of 
the claim being addressed, the appellant is not prejudiced by 
Board review, and there is no need to belabor the impact of 
the VA's duty to notify and assist at this point.




II.  Factual Background

Evidence of Record in October 1990

The service medical records showed that the veteran was 
treated for malaria and for shrapnel in the scalp, right leg, 
right shoulder, and back.  He also was awarded the Purple 
Heart for injuries sustained while serving in combat in 
Vietnam.  A February 1970 separation examination was negative 
for any complaints, treatment, or diagnoses related to 
rheumatoid arthritis.   

On November 1970 VA examination, the veteran had complaints 
of headaches, backaches, sore legs, and a sore shoulder.  He 
indicated that he could not stand for a long period of time 
and could not walk too far or else he would get cramps in his 
legs.  A neurological examination revealed no neurological 
disease.  

October 1990 correspondence from Dr. M. B. indicated that he 
has treated the veteran since 1987, including treatment for 
active rheumatoid arthritis.  Dr. M. B. indicated that as 
part of the veteran's arthritic problem, he had diffuse joint 
pain and swelling involving his hands, wrists, shoulders, 
ankles, knees, and feet.  He was prescribed Naprosyn, 
Prednisone, and Darvocet for recurrent pain.  He had a number 
of corticosteroid injections into his joints for active 
synovitis.  X-rays showed, among other things, periarticular 
osteoporosis.  There was evidence of soft tissue swelling at 
the level of multiple joints, including the wrist.  Dr. M. B. 
specifically stated that the veteran suffered from early 
cataract formation as a result of corticosteroid therapy.  
The veteran's prognosis was guarded because of ongoing 
inflammatory arthritis, which was intermittently controlled 
by medications.  Some early deformity was noted, particularly 
in the hands and wrists.  He had episodes of flare-ups of 
pain and stiffness.   

Evidence Received since October 1990

On August 2003 VA examination, the veteran indicated that 
after returning from Vietnam he started to have complaints in 
the right leg and eventually was found to have arthritis of 
the right knee joint.  One doctor told him he had gout and 
another told him he had rheumatoid arthritis.  The VA 
examiner indicated that the veteran had (right) knee pain in 
the joints and was treated with Prednisone.  The examiner 
opined that this knee pain is as likely as not related to the 
shrapnel injury.  

Treatment records received in June 2005 from Wilkes-Barre VA 
Medical Center (VAMC) showed that as early as November 1976 
the veteran was treated for complaints of bilateral knee and 
right hand pain and swelling; there was crepitus in both 
knees.  2005 records showed treatment for rheumatoid 
arthritis and osteoporosis.  

III.  Criteria 

As noted, an unappealed October 1990 rating decision denied 
the veteran's claim seeking to establish service connection 
for rheumatoid arthritis essentially finding that it was not 
shown to be related to service.  That decision is final. 
38 U.S.C.A. § 7105.  "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (June 
2003), and the new definition applies.  The revised 
definition requires that in order to be considered "new and 
material," evidence received must raise a reasonable 
possibility of substantiating the claim, and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

IV.  Analysis

As was noted, service connection for rheumatoid arthritis was 
previously denied based on a finding that such was not shown 
to be related to service.  For additional evidence to be new 
and material, to raise a reasonable possibility of 
substantiating the claim, and to relate to an unestablished 
fact necessary to substantiate the claim in this scenario, it 
would have to tend (by itself or together with evidence 
previously of record) to relate  the veteran's rheumatoid 
arthritis to service. 

The additional evidence received since the October 1990 
rating decision is new, as it was not previously of record.  
The record now includes competent evidence (a medical 
diagnosis) that suggests that the veteran's rheumatoid 
arthritis is related to service.  The August 2003 VA 
examinations indicated that the veteran had service-connected 
right sided orthopedic injuries, be they traumatic or as felt 
in later years rheumatoid and that the veteran's knee pain 
was as likely as not related to his shrapnel injury.  Such 
new evidence of record relates to an unestablished fact 
necessary to substantiate the claim, raises a reasonable 
possibility of substantiating the claim, and is material.  As 
the additional evidence is both new and material, the claim 
may be reopened. 


ORDER

New and material evidence having been submitted, the claim of 
service connection for rheumatoid arthritis is reopened.  To 
this extent, the appeal is allowed.  


REMAND

It appears that pertinent medical records remain outstanding.  
In October 1990 correspondence, Dr. M. B. indicated that he 
has been treating the veteran since July 1987 for rheumatoid 
arthritis and that the veteran's cataract formation was a 
result of corticosteroid therapy, however, Dr. M. B.'s 
treatment records have not been associated with the claims 
file.  Treatment records related to the veteran's cataract 
surgery have also not been associated with the claims file.  
As such records may have some bearing on the veteran's claim, 
they should be secured.  In June 2005 correspondence, Dr. A. 
M. indicated that he has been seeing the veteran for eye 
examinations since 1988 and noted that the veteran has taken 
Prednisone long term for his arthritis.  Dr. A. M.'s records 
have not been included in the claims file and should also be 
secured.  A May 2005 treatment record from Wilkes-Barre VAMC 
indicated that the veteran had a consult with a 
rheumatologist, but the consult report was not added to the 
file, as such record may have some bearing on the veteran's 
claim and is constructively of record, it must be secured.   

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.  While the veteran has undergone VA 
examinations in August 2003 that has addressed, or at least 
attempted to address, the matters on appeal, no examination 
report of record is, of itself or with consideration of other 
medical records, sufficient to address all the medical 
questions raised by the issues on appeal.  Among these is a 
question of whether the veteran has a systemic (multiple 
joint) arthritis or rheumatoid arthritis (and if so, its 
relationship to the veteran's service or, in the alternative, 
to any service connected disabilities, specifically including 
malaria and residuals of shell fragment wounds).  October 
1990 correspondence from Dr. M. B. indicated that the veteran 
has been treated since 1987 for rheumatoid arthritis with 
diffused joint pain and swelling in his hands, wrists, 
shoulders, ankles, knees, and feet, however, it is unclear 
whether such diagnosis is based on clinical or laboratory 
studies.  On August 2003 VA examination, the examiner 
indicated that the veteran had right knee pain that was as 
likely as not related to the (in service) shrapnel injury.  
However, the examiner did not include adequate testing to 
determine the nature of the right knee pain and did not 
address whether the veteran had rheumatoid arthritis that 
appeared to be present in multiple joints, and if so, the 
etiology of the disorder.  As such, a new VA examination is 
indicated.  

The veteran's claim seeking service connection for residuals 
of right eye cataract, including as secondary to medication 
prescribed for rheumatoid arthritis is "inextricably 
intertwined" with his claim seeking service connection for 
rheumatoid arthritis.  The United States Court of Appeals for 
Veterans Claims (Court) has held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered. Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Here, should it be established that service 
connection for rheumatoid arthritis is warranted, such 
determination could affect the outcome in the matter of 
service connection for residuals of right eye cataract.  
Hence, consideration of this matter is deferred pending 
further development and a resolution of the claim of service 
connection for rheumatoid arthritis. 

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claims on appeal. 




Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
rheumatoid arthritis and similar 
symptomatology since his discharge from 
service to the present.  The veteran 
should also identify all health care 
providers that have treated him for 
cataracts and any current residuals since 
he first began treatment for such disorder 
to the present.  The RO/AMC should then 
obtain complete records of such treatment 
from all sources identified, specifically 
including, but not limited to, Wilkes-
Barre VAMC, Dr. M. B., and Dr. A. M. 

3.  The RO/AMC should arrange for the 
veteran to be examined by an orthopedic 
specialist or rheumatologist to determine 
the nature and likely etiology of his 
current multiple joint arthritis.  The 
veteran's claims folder must be reviewed 
by the examiner, and any tests or studies 
indicated should be completed.  
Specifically, the physician should:

(a)  Indicate whether the veteran now has 
multiple joint (generalized) degenerative 
or rheumatoid arthritis.

(b)  Opine whether it is at least as 
likely as not that any current multiple 
joint arthritis was caused or aggravated 
by his service, or his service-connected 
malaria or residuals of shell fragment 
wounds, or was present within a year in 
service (see November 1970 VA 
examination).  The examiner should explain 
the rationale for any opinion given. 

4.  The RO/AMC should then re-adjudicate 
the claims.  If either claim remains 
denied, the RO/AMC should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V.  L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


